COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Elder and
          Senior Judge Hodges
Argued by teleconference


NEW ENERGY BEDROOMS, INC. AND
 PACIFIC INDEMNITY COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 2036-02-3                  JUDGE WILLIAM H. HODGES
                                                APRIL 1, 2003
DENNIS K. FLINCHUM


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             Robert C. Baker, Jr. (Dobbs & Baker, on
             brief), for appellants.

             P. Heith Reynolds (Wolfe, Williams &
             Rutherford, on brief), for appellee.


     New Energy Bedrooms, Inc. and its insurer (hereinafter

referred to as "employer") appeal from a decision awarding

medical benefits to Dennis K. Flinchum (claimant).       Employer

contends the Workers' Compensation Commission erred in finding

that claimant proved that his claim for depression constituted a

compensable consequence of his February 9, 1999 compensable

injury by accident and, therefore, his February 13, 2001 claim

was timely filed.     Finding no error, we affirm the commission's

decision.

                  [The] doctrine [of compensable
             consequences], also known as the chain of

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
          causation rule, provides that "'where the
          chain of causation from the original
          industrial injury to the condition for which
          compensation is sought is direct, and not
          interrupted by any intervening cause
          attributable to the [employee's] own
          intentional conduct, then the subsequent
          [condition] should be compensable.'"

Food Distributors v. Estate of Ball, 24 Va. App. 692, 697, 485

S.E.2d 155, 158 (1997) (citation omitted).   "The simplest

application of this principle is the rule that all the medical

consequences and sequelae that flow from the primary injury are

compensable."   American Filtrona Co. v. Hanford, 16 Va. App.

159, 163, 428 S.E.2d 511, 513 (1993) (citation omitted)

(emphasis added).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.   See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant proved his depression was a

compensable consequence of his initial February 9, 1999 injury

by accident, the commission found as follows:

          Here, claimant's psychiatric symptoms
          developed after the work accident, as a
          consequence of his alleged back and neck
          injuries and his associated pain and
          distress. Accordingly, we conclude that the
          Deputy Commissioner erroneously applied the
          Supreme Court's holding in Shawley [v.
          Shea-Ball Constr. Corp., 216 Va. 442, 219
                             - 2 -
          S.E.2d 849 (1975)], to the facts of this
          case, and that the February 13, 2001, claim
          for emotional dysfunction is not time
          barred.

               Although Dr. [Darrell F.] Powledge
          concluded that the claimant's depressive
          neurosis pre-existed the February 9, 1999,
          injury by accident, the greater weight of
          the medical evidence is that the claimant's
          depression and emotional dysfunction relates
          to the injury by accident as a compensable
          consequence. In this regard, we rely upon
          Dr. [Gary M.] Rooker's opinion that the
          claimant's depressive disorder is related by
          history to the February 9, 1999, injury by
          accident, but is not disabling due to the
          moderate level of his symptoms. The Deputy
          Commissioner's award will be modified to
          include medical coverage for the claimant's
          emotional dysfunction, but no disability
          will be awarded.

     The commission's factual findings are supported by credible

evidence, including Dr. Rooker's medical records and opinions.

"The fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12

Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).   In its role as

fact finder, the commission was entitled to weigh the medical

evidence, to accept Dr. Rooker's opinion, and to reject

Dr. Powledge's opinion.   "Questions raised by conflicting

medical opinions must be decided by the commission."     Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).




                              - 3 -
     Because credible evidence supports the commission's finding

that claimant's depression constituted a compensable consequence

of his compensable February 9, 1999 injury by accident, we

affirm the commission's decision that the February 13, 2001

claim was timely filed.

     Furthermore, the record shows that employer did not argue

before the commission that claimant's February 13, 2001 claim

could not be considered a change in condition because no prior

award existed.   Rather, employer argued that under Shawley there

is no exception for compensable consequences and the claim for

depression constituted a separate injury which had to be filed

within two years of the accident.    Thus, we will not consider

employer's argument raised for the first time on appeal that the

claim was time barred because no prior award existed.    See Rule

5A:18.   In addition, the record establishes that claimant filed

an initial claim for benefits on October 16, 2000, well within

the two-year statute of limitations.   He asserted before the

commission that a de facto award existed, and employer, in fact,

stipulated to the entry of an award for the period of September

1, 1999 to April 5, 2000, a period for which employer had

already paid compensation.   Therefore, the commission did not

address the issue of whether a prior award existed, and we will

not consider that issue for the first time on appeal.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.
                             - 4 -